DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed May 18, 2022, has been entered.  Prior to the amendment, claims 16-30 were pending in the application.  After entry of the amendment, claims 16-30 remain pending; of these, claim 16 is independent.  All of the currently pending claims have been examined in the present Office action.

	
Drawings
4.	The objections to the drawings raised in the previous Office action are withdrawn in view of applicant’s amendments and arguments.

Claim Rejections - 35 USC § 112
5.	Claims 24, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 2-3 of claim 24, the recitation “at an angle of less than 90° to 80° with respect to its standing area” is indefinite; it is not clear what is meant by “less than 90° to 80°”.
In lines 1-2 of claim 27, “the pivoting angle (α)” lacks proper antecedent basis in the claims.
In lines 3-4 of claim 29, “the entire adjustment range” lacks proper antecedent basis in the claims.

6.	Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 (from which claim 29 depends) recites a locking device “configured such that it allows stepless or incremental locking of the side floor plate relative to the main floor plate within a defined adjustment range”.  Claim 29 recites that the locking device is “configured such that it allows stepless or incremental locking of the side floor plate relative to the main floor plate over the entire adjustment range between the stowed position and a maximally deployed position”.  Claim 29, thus, broadens the subject matter of claim 28, rather than further limiting it (since the “entire adjustment range” of claim 29 presumably encompasses the smaller “defined adjustment range” of claim 28).

Claim Rejections - 35 USC § 102
7.	Claims 16-17, 19, 24, 26-27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thelen et al., U.S. Patent Application Publication No. 2016/0001818 (“Thelen”).
Thelen discloses a self-propelled ground milling machine 1 (see, e.g., Fig. 1a) having a machine frame 2 borne by traveling devices 4; a ground milling device mounted on the machine frame and having a milling drum box 3 and a milling drum (not shown; see paragraph [0051]) which can be rotated within the milling drum box about a rotation axis running transverse to a main working direction “a” of the ground milling machine (see, e.g., paragraph [0051]); and an operator platform 6 from which the ground milling machine is operated by an operator, and having an operator platform floor (see floor surface 9) on which the operator can stand during operation of the ground milling machine.  With reference to Fig. 2a, Thelen further discloses that the operator platform floor includes a main floor plate (see floor surface 12) and a side floor plate (i.e., transfer plate 31) which is adjustable relative to the main floor plate along a horizontal adjustment axis between a stowed position and a deployed position (the transfer plate 31 “can be pulled ... out” to bridge “the free space between the operator platform 6 and the floor surface 16” of maintenance platform 15, thereby allowing the operator to access the maintenance platform 15 from the operator platform 6; paragraph [0062]; also, see paragraph [0033]).  The Thelen milling machine has at least one vertically extending sidewall (in Fig. 2a, see the sidewall below the transfer plate 31) and the Thelen side floor plate (i.e., the transfer plate 31) does not project horizontally beyond this sidewall transversely to the main working direction when in the stowed position (see paragraph [0033] which discusses how the transfer plate is “pushed into the machine for stowage purposes”).
	With respect to claim 17, the Thelen side floor plate (i.e., the transfer plate 31) at least partially projects horizontally beyond the sidewall (i.e., the sidewall below the transfer plate 31 in Fig. 2a) transversely to the main working direction when in the deployed position (see Fig. 2a).  
	With respect to claims 19, 24, and 26-27, the limitations recited in these claims are construed as only being applicable to the adjustable “about a vertical pivot axis” alternative of independent claim 16, whereas Thelen is applied for its disclosure of the “horizontal adjustment axis” alternative.  
	With respect to claim 30, Thelen further discloses, for example, a step-up aid (i.e., ladder 13; Fig. 2a) to facilitate access to the operator platform 6 that is arranged in front of the side floor plate 31 as seen in the main working direction “a” of the milling machine.

Allowable Subject Matter
8.	Claims 18, 20-23, 25, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant's arguments submitted with the response filed May 18, 2022, have been fully considered, as addressed below.
At the outset, it is noted that the 35 U.S.C. 103 rejections advanced in the previous Office action are withdrawn in view of applicant’s claim amendment (i.e., the amendment to claim 16) and associated arguments.
With respect to the anticipation rejection over Thelen, applicant presents the following argument, on pages 13-14 of the response:
The Applicant respectfully submits that the side floor plate according to independent claim 16 of the present application as being part of the operator platform floor on which the operator stands during the working operation of the ground milling machine. In contrast, the transfer plate 31 of Thelen facilitates the operator's transfer to the maintenance platform during maintenance operation. The Applicant respectfully submits that the maintenance platform of Thelen is used exclusively in maintenance operation is described by Thelen, for example, in ¶¶[0008]-[0010], and that the transfer plate 31 is used exclusively for transferring to the maintenance platform is apparent from ¶¶[0033]-[0034] and ¶[0062]. For example, it is described in ¶[0033] that the transfer plate 31 should preferably be arranged on the outside of the driver's cab and at the level of a support column of the roof of the driver's cab. Therefore, the transfer plate 31 does not simply extend the driver's cab floor outward, but forms a transition step separate from the driver's cab floor and located behind the support column as seen from the driver's cab. 
As such, the Applicant respectfully submits that the transfer plate 31 of Thelen is not an extension of the operator platform floor available to the operator in the working operation of the machine. Stated another way, the transfer plate 31 of Thelen is a technically as well as functionally different component than the side floor plate according to independent claim 16 and, as such, Thelen is not understood to anticipate independent claim 16 with respect to at least the side floor plate according to the present education.

(underlining and italics in original)

	Applicant, thus, argues that the “side floor plate” of independent claim 16 is recited as being a part of an “operator platform floor” of an “operator platform” from which the machine is operated by an operator and that Thelen does not disclose the transfer plate 31 being used during a working operation of the machine, but only in the course of a maintenance operation. 
The relevant portions of independent claim 16 recite the following:

	“an operator platform from which the ground milling machine is operated by an operator”
	and
“an operator platform floor on which the operator can stand during operation of the ground milling machine”
(italics added)

In the first excerpt reproduced above, the italicized terms are construed as reciting an intended use for the platform, since the italicized terminology only specifies a purpose for or function to be performed by the platform, as opposed to structure.  Similarly, in the second excerpt, the italicized terms are construed as reciting an intended use for the platform floor, since the italicized terminology only specifies a purpose for or function to be performed by the platform floor, as opposed to any structural aspects thereof.
Such intended use limitations appearing in an apparatus claim are considered to be met so long as the prior art device is capable of performing the recited functions (whether or not the prior art reference actually intends or contemplates such a manner of operation).  See, MPEP 2114 II.  
In the present case, the Thelen transfer plate 31 is capable of being used by a machine operator in much the same manner as applicant’s side floor plate - e.g., the operator can stand, or partially stand, on the transfer plate to obtain a better view along the side of the machine, of the milling drum housing and the ground side edge or line being tracked by the milling drum during operation of the milling machine.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        26 August 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672